DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 6/23/2022 in which claims 21-40 are presented for examination.

Priority
Acknowledgment is made of Provisional Application No. 62/599,483, filed on 12/15/2017.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-26, and 28-33, and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. US 20120271660 A1 (hereinafter referred to as “Harris”) in view of Mozley et al. US 20020123959 A1 (hereinafter referred to as “Mozley”).

As per claim 21, Morris teaches:
An apparatus comprising at least one processor and at least one non- transitory memory including computer program code, the at least one non-transitory memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least: 
in response to receiving a dataset generation request from a client device associated with a client account, generate a dataset associated with the client account in a network database (Harris, [0037] and [0047] – Purchase record information is generated, wherein the purchase record information is a dataset that is generated.  Paragraphs [0039] and [0047] – The merchant may also provide the user confirmation of payment acceptance at 380 which may be displayed to the user); 
in response to receiving a data linking query associated with the dataset from the client device, determine whether the client account is associated with at least one instrument identifier (Harris, [0078] – The user may contact the CSF (e.g., by website, email, toll-free number, application interface, etc.) and provide an identifier (e.g., credit card number), wherein the credit card number is interpreted as the instrument identifier because the number identifies the credit card which is the instrument.  The CSF may query its databases to verify that a corresponding transaction record exists.  The CSF may further verify that the user is indeed authorized to use all or requested products/services, wherein the verification of the user is interpreted as determining whether the client account is associated with the identifier); 
generate a dataset pointer that establishes a data connection between the dataset and the instrument identifier (Harris, [0124] – Data referencing through pointers may be a technique used for computer components providing data).
Although Harris teaches when a purchase record isn’t found in paragraph [0057], Harris doesn’t explicitly teach when a client account is not associated with the instrument identifier, requesting another instrument identifier to the client, however, Mozley teaches:
in response to determining that the client account is not associated with the at least one instrument identifier, transmit an instrument identifier request to the client device (Mozley, [0173] – If a credit card number or transaction is not approved, then the buy now process proceeds to step to prompt the user to resubmit a different credit card to reserve the buy now status, wherein the non-approval is interpreted as the client account not being associated with the instrument identifier and the prompt of another credit card number is interpreted as a request for another instrument identifier from the client device); 
receive an instrument identifier associated with a physical instrument from the client device (Mozley, [0173] – After the user resubmits a different credit card number to reserve the buy now status, the buy now process 800 returns to repeat step 834); and 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Harris’s invention in view of Mozley in order to include a query to resubmit an instrument identifier; this is advantageous because it allows the user to try again with a different credit card after a failed attempt of purchasing a product/service (Mozley, paragraph [0173]).

As per claim 22, Harris as modified teaches:
The apparatus of claim 21, wherein the at least one non-transitory memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: 
in response to receiving the data linking query associated with the dataset from the client device, determine whether the dataset is linkable (Harris, [0078] – CSF may determine which users are eligible for promotions or discounts, wherein the discount or promotion is interpreted as a dataset and the eligibility is interpreted as determining if the dataset is linkable to the user account).

As per claim 23, Harris as modified teaches:
The apparatus of claim 22, wherein the at least one non-transitory memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: 
in response to determining that the dataset is not linkable, output, to the client device, an electronic notification indicating that the data linking query is not completed (Harris, [0039] – The product/service message may a link or instructions on how to access the product, or credentials for accessing a product, and/or the like, wherein this is interpreted as determining that the dataset of a promotion or product is not available to the user unless certain criteria is acquired.  [0048] – A declined transaction could also be interpreted as a notification to the user that the dataset wasn’t linkable.  See also paragraphs [0056] and [0057] for notifications of a refund and that a user or merchant cannot be verified which can also be an interpretation of a link not being completed).

As per claim 24, Harris as modified teaches:
The apparatus of claim 21, wherein the dataset generation request is associated with a completed transaction indication, wherein the dataset indicates a restricted value from the completed transaction indication (Harris, [0075] – Rewards, promotions, and/or upgrades are interpreted as a restricted value that can be used in association with a transaction).

As per claim 25, Harris as modified teaches:
The apparatus of claim 21, wherein the at least one non-transitory memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: 
in response to receiving a transmission indication between the physical instrument and a terminal device, trigger updating the dataset in the network database based on the transmission indication (Harris, [0033] – Swiping a credit card is interpreted as a physical transmission indication which updates a dataset of money, points).

As per claim 26, Harris as modified teaches:
The apparatus of claim 25, wherein the dataset indicates a restricted value, wherein the transmission indication indicates the instrument identifier and a partial amount associated with the dataset (Harris, [0060] – If the user confirms acceptance of the refund amount, at 649, the CSF may determine if a coupon/promo code was applied and if so, the applied amount may be subtracted as required, wherein the partial amount of the product or service that was purchased is interpreted as the partial amount associated with the dataset).

Claims 28-33 are directed to a computer program product performing steps recited in claims 21-26 with substantially the same limitations.  Therefore, the rejections made to claims 21-26 are applied to claims 28-33.

Claims 35-40 are directed to a computer implemented method performing steps recited in claims 21-26 with substantially the same limitations.  Therefore, the rejections made to claims 21-26 are applied to claims 35-40.

Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Mozley and further in view of Desai et al. US 20140164220 A1 (hereinafter referred to as “Desai”).

As per claim 27, Harris as modified doesn’t go into detail about determining whether a partial amount satisfies the restricted value and taking action based on the determination, however, Desai teaches:
The apparatus of claim 26, wherein the at least one non-transitory memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: 
determine whether the partial amount satisfies the restricted value (Desai et al. [0030] – Rewards and costs may also vary based on boundaries associated with the balance or the amount of activity on an account … a frequent flyer mile that would put a customer over a threshold may have a first higher value at the beginning of a reward period and a lower value at the end of the reward period.   The “partial amount” is the “rewards and costs” and the “restricted value” is the “boundaries” and the determination can be indicated by values at the end of the reward period, either being different (i.e. partial amount satisfies restricted value) or the same (i.e. partial amount does not satisfy restricted value)); and 
in response to determining that the partial amount does not satisfy the restricted value, decrease the restricted value based on the partial amount (Desai et al. [0030] – If a consumer is close to the boundary between Bronze and Silver Elite, and a purchase would push the consumer into the higher category, then the marginal or incremental value of a frequent flyer mile may be different than for a purchase that would not put the consumer over the boundary.  Although there is no explicit recitation of a restricted value being decreased based on the partial amount, it can be modified to include an indication of how much purchases need to be made to reach the boundary because Desai et al. does teach or suggest an indication of whether or not the boundary is exceeded so there is a calculation or comparison that would need to be performed between the boundary (i.e. restricted value) and current reward/purchases completed (i.e. partial value)).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device taught by Harris as modified in view of Desai because a notification to the user about an incentive to reach a higher tier would be advantageous because it encourages a customer to spend more which is a basic point of advertising as well as providing loyalty points or discounts to consumers (Desai, paragraph [0030]).

Claim 34 is directed to a computer program product performing steps recited in claim 27 with substantially the same limitations.  Therefore, the rejection made to claim 27 is applied to claim 34.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ates et al. US 10395462 teaches an authentication arrangement and method for use with financial transactions (Title).
Lavu US 20160283925 A1 teaches an omni-channel and mobile payment system (Title).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 18, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152